Citation Nr: 1720456	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In November 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge held at the VA Central Office in Washington, D.C.  A transcript of the proceeding has been associated with the claims folder. 

These claims were previously before the Board in January 2011, June 2011 and May 2014 when they were remanded for additional development.  The case has since been returned to the Board for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's hearing loss disability is etiologically related to his period of active service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a hearing loss disability are met.38 U.S.C.A. §§ 1110, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by a letter dated November 2006, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), VA treatment records, private treatment records and the report of February 2011 and August 2016 VA examinations. 

The August 2016 VA examination report reflects that the VA examiner reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the August 2016 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a) (2016).

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden elements for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology. 

In relevant part, 38 U.S.C.A. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Hearing Loss 

The Veteran contends that his bilateral hearing loss disability and tinnitus were caused by in-service noise exposure.  The record reflects that the Veteran served in combat.  As a result, the Board considers his report of combat related noise exposure to be credible.  

The Veteran's enlistment exam, dated March 1967, shows that the Veteran had normal hearing upon entering service.  Furthermore, the Veteran's April 1969 separation exam also showed normal hearing in both ears. 

On the authorized audiological evaluation in August 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
60
95
105
105+
LEFT
25
45
95
105
105+

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 56 percent in the left ear.

The examiner diagnosed the veteran with bilateral sensorineural hearing loss in the frequency range of 500 - 4000 Hz and 6000 Hz.  In her opinion, the examiner determined that due to the fact that the Veteran's entrance and discharge examinations showed no hearing loss during service his bilateral hearing loss was not as least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner indicated that the Veteran's hearing loss was a symptom associated with his hearing loss.  

The Veteran reported at his November 2010 Board hearing that he first began receiving treatment for hearing problems in 1991 and began wearing hearing aids in either 2004 or 2005.  The record contains a private January 2005 hearing examination which shows that the Veteran was diagnosed with severe bilateral hearing loss at middle and high frequencies.  He also reported during his Board hearing that he began experiencing ringing in his ears during training as a cannoneer in the Army. 

While the examiner provide a negative opinion regarding the relationship between the Veteran's hearing loss disability and service, the Board has, as set out below, determined that service connection for tinnitus is warranted.  As the Veteran report of tinnitus since service is credible and the examiner associated the Veteran's symptoms of tinnitus to his hearing loss disability, the Board finds that a grant of service connection for a hearing loss disability is warranted.  

Tinnitus

The Veteran has a current diagnosis of tinnitus; therefore, the first element of service connection is satisfied.  The Board has conceded noise exposure while the Veteran was in service.

The question remains whether there is a nexus, or link, between the current shown tinnitus and the Veteran's military service.  The Veteran's STRs are silent for complaints, diagnoses and treatment for tinnitus.  Post service treatment records lack evidence of complaints of ringing in the ears until his October 2006 service connection claim, which indicated that the ringing in his ears began in January 1968. 

The Veteran was afforded a VA examination in August 2016.  During the examination, the Veteran reported that tinnitus began in service.  The examiner stated that the only statement that can be made about the tinnitus is that it is as least as likely as not a symptom associated with the hearing loss.  She wrote that given his history as a truck driver and recreational noise exposure, combined with a lack of evidence from civilian employers and the fact that 44 years elapsed between his discharge and the February 2011 test, the etiology of the tinnitus cannot be determined without resorting to speculation. 

At the November 2011 hearing, the Veteran testified that he has experienced tinnitus since service.  This testimony is consistent with the Veteran's October 2006 claim for tinnitus. 

With regard to the tinnitus claim, unlike hearing loss disability, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions (see Charles v. Principi, 16 Vet. App. 370 (2002)), and that, under certain circumstances, credible assertions of continuous symptoms may be sufficient to establish service connection (see, e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Based on the Veteran's credible and competent testimony regarding onset, the Board finds that the evidence is at least in relative equipoise regarding whether the current tinnitus began during service.

Resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


